Mr. Justice Whitford
delivered the opinion of the court.
This is an application for a supersedeas. The action was libel. The jury returned a verdict in favor of the defendant in error for one dollar actual damages and $499 exemplary damages. The parties will be referred to as in the court below.
The defendant filed a motion denominated a “motion in lieu of motion for new trial,” in which the defendant moved the court to enter judgment in favor of the plaintiff for one dollar only, notwithstanding the verdict of the jury awarding exemplary damages. This motion was denied, and judgment entered upon the verdict. No motion for a new trial was filed by the defendant, and the record shows no order dispensing with such a motion.
Rule 8 of this court provides: “The party claiming error in the trial of any case must, unless otherwise ordered by the trial court, move that court for a new trial, and, without such order, only questions presented in such motion will be considered on review.”
In the absence of a motion for a new trial, we are precluded from considering the assignments of error seeking to review the record made in the court below.
Supersedeas denied and judgment affirmed.
Mr. Justice Allen dissents.